Citation Nr: 0905334	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension 
Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran's pension benefits were properly 
terminated, effective July 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Saint Paul VA 
Pension Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Saint Paul, Minnesota, that 
terminated the Veteran's pension benefits after determining 
that the veteran earned unreported income in 2004 that 
brought his countable income over the maximum allowable rate 
for a veteran with one dependent.  
 

FINDINGS OF FACT

1.  By letter dated October 6, 1997, the Veteran was awarded 
pension benefits, effective August 1, 1997.

2.  On June 10, 2004, the Veteran became employed as a 
custodian by Kansas State University.  He did not inform VA 
of his return to employment, creating an overpayment of his 
VA pension benefits.

3.  The employment with Kansas State University was not part 
of a VA-approved program exempting the income earned through 
the Special Therapeutic and Rehabilitation Activities Fund 
under 38 U.S.C.A. § 1718 (West 2002).

4.  As of July 1, 2004, the Veteran's countable income for 
pension purposes exceeded the maximum annual limit of 
$12,959.00 for a veteran with one dependent.  

5.  The RO terminated Veteran's pension benefits, effective 
July 1, 2004.

6.  The Veteran's employment with Kansas State University 
ceased as of April 28, 2005.  The Veteran's pension benefits 
were reinstated, effective August 1, 2005.





CONCLUSION OF LAW

Termination of the Veteran's pension benefits effective July 
1, 2004, based on excessive income was proper.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's countable income is not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) 
(2008).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2008).  Payments of any 
kind, from any source, shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  A 
veteran's annual income includes the annual income of his or 
her dependent spouse.  38 C.F.R. § 3.23(d)(4).

The rates of pension benefits are published in tabular form 
in Appendix B of Veterans Benefits Administration Manual M21-
1, and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum annual pension rate is adjusted from year to year.  
The maximum annual rate of improved pension, effective from 
December 1, 2003, for a veteran with a dependent spouse was 
$12,959.00.  M21-1, Part I, Change 35, Appendix B.  Effective 
December 1, 2004, the maximum rate for a veteran with a 
dependent spouse was $13,309.00.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Applying the facts in this case to the criteria set forth 
above, the Board finds that termination of the veteran's 
pension benefits was proper effective July 1, 2004, based 
upon excessive income.

The record reflects that from December 1, 2003, to June 1, 
2004, the Veteran received income of $958.00 per month from 
the Social Security Administration.  In June 2004, however, 
the Veteran became employed as a custodian for Kansas State 
University through a program administered jointly by Kansas 
Social and Rehabilitative Services and the Social Security 
Administration.  His Social Security income was terminated in 
conjunction with his employment.  The Veteran was employed by 
Kansas State University from June 10, 2004, to April 28, 
2005.  During this period, he earned wages totaling 
$18,440.00, or approximately $1,676.36 per month.  He had no 
other sources of income.  

Based upon an income of $958.00 per month from January 2004 
through May 2004 (a total of $4,790.00), and an income of 
$1,676.36 from June 2004 through December 2004 (a total of 
$11,736.20), the veteran earned $16,526.20 in 2004, exceeding 
the $12,959.00 maximum annual pension rate (MAPR), effective 
from December 1, 2003, and the $13,309.00 MAPR effective from 
December 1, 2004.  His income earned from January 2005 to 
April 2005 also exceeded the monthly MAPR for 2005 ($13,855 
per year, or $1,154.58 per month).

However, unreimbursed medical expenses exceeding five percent 
of the maximum rate of annual pension (but not including any 
amount of pension payable because a person is in need of 
regular aid and attendance) may be used to reduce the amount 
of the countable annual family income.  38 U.S.C.A. 
§ 1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g)(2)(iii) 
(2008).  Eligible medical expenses include only those 
expenses that have been prescribed by a medical professional.  
See M21-1, Part IV, Chapter 16, Addendum A; M21-1; VAOPGPREC 
32-91 (March 11, 1991), 56 Fed. Reg. 25161 (1991) (holding 
that home renovations will be reimbursed only where medically 
indicated).

Thus, in order to be eligible for a reduction of countable 
annual income as a result of unreimbursed medical expenses, 
the Veteran's annual medical expenses must in this case 
exceed $647.95, or five percent of the maximum rate of annual 
pension for the period from December 1, 2003 to November 30, 
2003, or $665.45, five percent of the maximum rate of annual 
pension for the period from December 1, 2004 to November 30, 
2005.  In this regard, the veteran submitted a statement 
indicating that his wife had incurred medical expenses 
totaling $1,100.00.  This statement, however, was not 
accompanied by bills or any other evidence indicating the 
reasons such costs were incurred.  Thus, it is unclear 
whether the $1,100.00 included only those expenses that were 
prescribed by a medical professional.  Additionally, it is 
not clear from the veteran's statement whether these costs 
were incurred over the period from June 2004 to April 2005, 
or for an alternative time period.  As the time period over 
which these expenses were incurred is unclear and there is no 
evidence demonstrating that the expenses were incurred as a 
result of prescription or recommendation by a physician, the 
veteran is not eligible for a reduction of his countable 
income with respect to the expenses allegedly paid.  Even if 
these expenses were deducted, his countable income would 
still exceed the MAPR's for the periods beginning December 1, 
2003, December 1, 2004, and December 1, 2005.  Thus, the 
total amount of the Veteran's countable annual income remains 
in excess of the MAPR for a veteran with one dependent, even 
if any unreimbursed medical expenses were considered.

The Veteran argues that his employment with Kansas State 
University was rehabilitative or therapeutic in nature, and 
that the income earned through that program should therefore 
be exempted from his countable income.  The law provides for 
the exemption of income earned through a therapeutic or 
rehabilitative program provided that the program is VA-
approved.  38 U.S.C.A. § 1718 (West 2002); 38 C.F.R. § 3.272 
(2008).  The evidence of record reflects that the program 
through which the veteran was employed was administered 
jointly by Kansas Social and Rehabilitative Services and the 
Social Security Administration.  There is no indication that 
this is a VA-approved program, or that the income earned was 
paid from the Special Therapeutic and Rehabilitation 
Activities Fund under 38 U.S.C.A. § 1718.  As the evidence 
does not demonstrate that the veteran received income through 
a program authorized by 38 U.S.C.A. § 1718; 38 C.F.R. 
§ 3.272, the income earned cannot be exempted from his 
countable income.  Accordingly, the Veteran's countable 
annual income remains in excess of the MAPR for a veteran 
with one dependent.

The Veteran's employment with Kansas State University ceased 
as of April 28, 2005.  The Veteran's pension benefits were 
reinstated, effective August 1, 2005.  After reviewing the 
evidence, the Board finds that the RO properly terminated the 
veteran's pension effective July 1 2004, based upon excessive 
income.  38 C.F.R. § 3.660(a)(2) (where discontinuance of 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred).  His benefits 
were properly reinstated in August 2005.  Therefore, the 
Board finds that termination of the veteran's benefits was 
proper and that the preponderance of the evidence is against 
the claim for reinstatement of those benefits prior to August 
1, 2005.  Therefore, the claim is denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005; and a decision 
in August 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Termination of the veteran's pension benefits effective July 
1, 2004, based upon excessive income, was proper; and the 
appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


